DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

Claim(s)
Generic Placeholder or “means for”
Functional Language
Corresponding Structure
1-11
a temperature “estimation” unit
configured to estimate a temperature of a temperature control target based on electrical power supplied to a heater configured to heat the temperature control target
“The temperature estimation unit 81 of the heater electric conduction control circuit 14”; 
includes a RC circuit for “estimating the flow-out of heat to the external environment from the heat roller 71. In addition, the temperature estimation unit 81 may further include a RC circuit for estimating the amount of heat flowing into a space within the fixing device 21 from the heat roller 71.”  (from specification)


Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.	






Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5, 9-13, 16, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shibuya USPG Pub No.: US 2020/0218183.
Regarding Claim 1, Shibuya teaches a temperature control apparatus (see figure 8), comprising: 
a temperature estimation unit (113) configured to estimate a temperature of a temperature control target based on electrical power supplied to a heater configured to heat the temperature control target; and 
a control signal generation unit (109) configured to: 
calculate a duty value for the heater based on an estimated temperature of the temperature control target received from the temperature estimation unit (an estimated temperature difference is determined from the duty cycle and a table 121), a detected temperature of the temperature control target from a temperature sensor (the detected temperature comes from sensor 158), and a target temperature (140) for the temperature control target, and 
output a pulse signal for controlling the electrical power supplied to the heater, the pulse signal being generated based on the calculated duty value (the drive circuit 110 outputs a pulse signal based on the aforementioned values).
Regarding Claim 2, Shibuya teaches the temperature control apparatus according to claim 1, wherein the control signal generation unit is configured to calculate the difference between the target temperature and a correction temperature value (figure 8, 112), the correction temperature value being based on the estimated temperature of the temperature control target and the detected temperature of the temperature control target (121 and see [0105]), and the control signal generation unit calculates the duty value on the basis of the calculated difference (seen in figure 8).
Regarding Claim 5, Shibuya teaches the temperature control apparatus according to claim 1, further comprising: a power supply circuit (110) configured to receive the pulse signal and supply electrical power to the heater according to the pulse signal.
Regarding Claim 9, Shibuya teaches the temperature control apparatus according to claim 1, wherein the temperature control target is a surface of a fixing device in an image forming apparatus (see figure 2).
Regarding Claim 10, Shibuya teaches the temperature control apparatus according to claim 1, wherein the heater is in a fixing device of an image forming apparatus (see figures 1 and 2).
Regarding Claim 11, Shibuya teaches the temperature control apparatus according to claim 1, wherein the heater is a lamp or an inductive heater (see [0046] where a halogen heater is a lamp).
Regarding Claim 12, Shibuya teaches an image forming apparatus (see figure 1), comprising: 
a fixing device (see figure 2, 13) with a rotating body (52) for heating a toner image on a medium and a heater (53) for heating the rotating body; 
a temperature control unit configured to supply electrical power to the heater to control a temperature of the rotating body (see figure 8); and 
a temperature sensor (figures 2 and 8, 58) positioned to detect a temperature corresponding to the temperature of the rotating body (seen in figure 2), wherein the temperature control unit includes:
a temperature estimation unit (figure 8, 113) configured to estimate the temperature of the rotating body based on the electrical power supplied to the heater; and 
a control signal generation unit configured to: 
calculate a duty value for the heater based on an estimated temperature of the rotating body received from the temperature estimation unit (an estimated temperature difference is determined from the duty cycle and a table 121), the detected temperature from the temperature sensor (the detected temperature comes from sensor 158), and a target temperature for the rotating body (140), 
and output a pulse signal for controlling the electrical power supplied to the heater, the pulse signal being generated based on the calculated duty value (the drive circuit puts out a pulse signal based on the aforementioned values).
Regarding Claim 13, Shibuya teaches the image forming apparatus according to claim 12, wherein the control signal generation unit is configured to calculate the difference between the target temperature and a correction temperature value (figure 8, 112), the correction temperature value being based on the estimated temperature of the rotating body and the detected temperature from the temperature sensor (121 and see [0105]), and the control signal generation unit calculates the duty value on the basis of the calculated difference (seen in figure 8).
Regarding Claim 16, Shibuya teaches the image forming apparatus according to claim 12, further comprising: a power supply circuit (110) configured to receive the pulse signal and supply electrical power to the heater according to the pulse signal (see figure 8).
Regarding Claim 20, Shibuya teaches the image forming apparatus according to claim 12, wherein the heater is a lamp or an inductive heater (see [0046] where a halogen heater is a lamp).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3, 6, 8, 14, 17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shibuya USPG Pub No.: US 2020/0218183 in view of Tamaki USPG Pub No.: US 2018/0253040.
Regarding Claims 3 and 14, Shibuya teaches the temperature control apparatus according to claims 1 and 12, but is silent in explicitly teaching wherein the control signal generation unit is configured to select a duty pattern from a table including a plurality of duty patterns on the basis of the calculated duty value, and the pulse signal is generated based on the selected duty pattern.  However, Tamaki teaches wherein the control signal generation unit is configured to select a duty pattern from a table including a plurality of duty patterns on the basis of the calculated duty value, and the pulse signal is generated based on the selected duty pattern ([0066] and [0088] as well as figures 4-8).  It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the teachings of Shibuya with those of Tamaki in order to effectively suppressing occurrence of flicker even when a plurality of power cords is used in a fixing device (as discussed in Tamaki [0007]).
Regarding Claims 6 and 17, Shibuya teaches the temperature control apparatus according to claims 5 and 16, but is silent in explicitly teaching wherein the power supply circuit supplies the electrical power to the heater as a direct current (DC) voltage (although a DC current is most certainly employed in this instance).  However, Tamaki does explicitly teach wherein the power supply circuit supplies the electrical power to the heater as a direct current (DC) voltage [0063].  It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the teachings of Shibuya with those of Tamaki in order to quantize a duty pattern (as demonstrably taught in figures 4 and 5 and discussed in [0066]). 
Regarding Claims 8 and 19, Shibuya teaches the temperature control apparatus according to claims 1 and 12, but is silent in explicitly teaching wherein the control signal generation unit is configured to select a duty pattern from a duty table, the duty table being stored in a memory unit of the control signal generation unit, the duty pattern being selected from the duty table according to the calculated duty value.  However, Tamaki teaches wherein the control signal generation unit is configured to select a duty pattern from a duty table, the duty table being stored in a memory unit of the control signal generation unit, the duty pattern being selected from the duty table according to the calculated duty value ([0066] and [0088] as well as figures 4-8).  It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the teachings of Shibuya with those of Tamaki in order to effectively suppressing occurrence of flicker even when a plurality of power cords is used in a fixing device (as discussed in Tamaki [0007]).
Claims 4 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shibuya USPG Pub No.: US 2020/0218183 in view of Kosaka USPG Pub No.: US 2017/0090396.
Regarding Claims 4 and 15, Shibuya teaches the temperature control apparatus according to claims 1 and 12, but is silent in teaching wherein the control signal generation unit is configured to output the pulse signal in synchronization with a zero cross of an AC voltage.  However, Kosaka teaches wherein the control signal generation unit is configured to output the pulse signal in synchronization with a zero cross of an AC voltage (see [0036] and [0062]).  It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the teachings of Shibuya with those of Tamaki in order to appropriately adjust pulse and duty timing (as discussed in Kosaka [0036]).
Allowable Subject Matter
Claims 7 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A HARRISON whose telephone number is (571)272-3573. The examiner can normally be reached Monday-Friday 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLAYTON LABALLE can be reached on (571) 272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/MICHAEL A HARRISON/Examiner, Art Unit 2852